Case 1:20-cr-00199-PAB Document 42 Filed 03/29/21 USDC Colorado Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Criminal Case No. 20-cr-00199-PAB

UNITED STATES OF AMERICA,

                Plaintiff,

v.

1.     RONALD ALLEN GRACE JR.,

                Defendant.

                  ENTRY OF APPEARANCE OF FORFEITURE COUNSEL

     To:        The clerk of court and all parties of record

                I hereby certify that I am a member in good standing of the bar of this

     court, and I appear in this case as counsel for the United States of America.



           DATED at Denver, Colorado this 29th day of March 2021.

                                            MATTHEW T. KIRSCH
                                            Acting United States Attorney

                                            s/ Laura B. Hurd
                                            Laura B. Hurd
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            1801 California Street, Suite 1600
                                            Denver, Colorado 80202
                                            Telephone: 303-454-0100
                                            Fax: 303-454-0405
                                            Email: laura.hurd@usdoj.gov
Case 1:20-cr-00199-PAB Document 42 Filed 03/29/21 USDC Colorado Page 2 of 2




                              CERTIFICATE OF SERVICE

       I hereby certify that on this 29th day of March 2021, I electronically filed the
foregoing with the Clerk of Court using the ECF system which will send notice to all
counsel of record.

                                                 s/ Jasmine Zachariah
                                                 FSA Data Analyst
                                                 Office of the U.S. Attorney
